DETAILED ACTION

Election/Restriction
Claim 1 is allowable per correction of rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The restriction requirement between species, as set forth in the Office action mailed on 1-8-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1-8-21 is withdrawn. Claims 11-20, directed to a non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-7, 9-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 9, “an as-built laminate” renders the claim indefinite in that it is not clear if this refers to the as-built laminate in lines 6-7 or to a new part. It is suggested that “an” be amended to read “the”.
	Claim 1, lines 15-16, use of “planned dimensioned representation of the laminate part to be built” renders the claim indefinite in that placing of the fibers (lines 6-7) is part of making the as-built laminate part – not the planned dimensioned representation. It is suggested to change the phrase to read “as-built laminate part”. 
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite in that lines 8-9 recite adding resin to the fiber; however, the fibers have not yet been placed at locations to receive the resin. Clarification is respectively requested.
	Claim 11, line 11, “an as-built laminate” renders the claim indefinite in that it is not clear if this refers to the as-built laminate in line 8 or to a new part. It is suggested that “an” be amended to read “the”.
	Claim 11, line 16, “has second topographic data” renders the claim indefinite in that it is not clear if this refers to the second topographic data in line 11 or to new second topographic data. 
	Claim 11, line 22, “second topographic data” renders the claim indefinite in that it is not clear if this refers to the second topographic data in line 11 or to new second topographic data. 
	Claim 11 is indefinite in that lines 7-9 indicate a resin is used at some point (see rejection above with respect to the resin); however, the steps in lines 13-26 do not recite use of a resin. Clarification is respectively requested.
	Claim 11 is indefinite when reciting the locations of fibers in line 40 in that it is not clear if this refers to the previously recited fibers or to different fibers.
	Claim 11 is indefinite when reciting that a surface quality is analyzed (lines 42-43) in that “quality” is a relative term and/or is not defined such that one skilled in the art cannot determine what is encompassed.
	In claims 11-18, use of “a processor” (after claim 11, line 3) is indefinite in that it is not clear if these recitations refer to the same processor or to different processors.

Allowable Subject Matter
Claims 1-7, 9-10 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: claim 1, the closest prior art to Oldani, alone or in combination with the other prior art of record, does not reach or suggest that in Oldani the step of curing further includes scanning the second surface to obtain the second topography of the second surface; that in Oldani the step of aligning includes aligning the first topography of the first surface, the second topography of the second surface, and the locations of the fibers; and that in Oldani there is a step of determining a first elevation of a first point on the first surface and a second elevation of a second point on the second surface, wherein the first point and the second point have a same point of reference in a common horizontal place of reference wherein the planned dimensioned representation of the laminate part to be built, the as-built part, the first point, and the second point have a same common vertical plane of reference.
The following is a statement of reasons for the indication of allowable subject matter: claim 11, the closest prior art to Oldani, alone or in combination with the other prior art of record, does not reach or suggest that in Oldani scanning the second surface to obtain the second topography of the second surface; that in Oldani the step of aligning includes aligning the first topography of the first surface, the second topography of the second surface, and the locations of the fibers; and that in Oldani there is a step of determining a first elevation of a first point on the first surface and a second elevation of a second point on the second surface, wherein the first point and the second point have a same point of reference in a common horizontal place of reference As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The amendment and comments filed 8-18-21 have been entered and fully considered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745